             Case 3:20-cv-00098 Document 1 Filed 04/09/20 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 EL PASO DIVISION

 INDEL FOOD PRODUCTS INC.                         §
 Plaintiff                                        §
                                                  §   CIVIL ACTION NO.:
 v.                                               §
                                                  §   3:20-cv-00098
 DODSON INTERNATIONAL PARTS,                      §
 INC.                                             §
 Defendant                                        §
                                                  §


              DEFENDANT’S NOTICE OF FEDERAL COURT REMOVAL



       Under 28 U.S.C.      §§ 1441 and 1446, Defendant Dodson International Parts, Inc.,

(“Defendant” or “Dodson”), through counsel, files its Notice of Removal, and removes the action

styled Indel Food Products Inc. v. Dodson International Parts, Inc., Cause No. 2020DCV0645

from 327th District Court of El Paso County, Texas to this Court because diversity exists between

Plaintiff Indel Food Products Inc. (“Plaintiff”) and Defendant, and the alleged amount in

controversy exceeds $75,000. In support of this removal, Defendant states the following:

                                      I.
                     FACTUAL AND PROCEDURAL BACKGROUND

       1.      On February 20, 2020, Plaintiff filed its Original Petition and Request for

Disclosure (“Petition”) against Defendant styled Indel Food Products Inc. v. Dodson International

Parts, Inc., Cause No. 2020DCV0645 from 327th District Court of El Paso County, Texas (the

“State Court Action”). Exhibit A – Plaintiffs’ Original Petition and Request for Disclosure.

       2.      On February 27, 2020, the District Clerk mailed a copy of the citation and Petition

via certified mail to, “Dodson International Parts, Inc., Attn: Robert L. Dodson 2971 Hawthorne

Drive, Suite 216, Conroe, TX 77303.”

DEFENDANT’S NOTICE OF FEDERAL COURT REMOVAL                                                PAGE 1
               Case 3:20-cv-00098 Document 1 Filed 04/09/20 Page 2 of 6




          3.    However, while the District Clerk did send the citation and Petition via certified

mail, return receipt requested, the citation and Petition were simply delivered to receptionist Erica

Haydon, who sat at the front of the building in which Defendant rents an office, on March 9. 2020.

Receptionists at the front of the building have never been employed by Defendant. Therefore,

service was not proper under the Texas Rule of Civil Procedure 107, Texas Business Organizations

Code sections 5.201 and 5.255(1), and Texas Practice and Remedies Code sections 17.041 through

17.045.

       4.       Defendant was never served with citation or Plaintiff’s Original Petition. The only

reason Defendant knows of the State Court Action is because another receptionist, who had

returned from a week long vacation, called Defendant’s CEO to let him know Defendant received

mail from a court. Defendant did not learn of the State Court Action until March 16, 2020, when

the second receptionist found mail to Defendant. The second receptionist sent the mail to

Defendant via Overnight Priority UPS shipping and Defendant received the Petition and citation

on March 17, 2020. While Defendant has not been properly served with process in the State Court

Action, Defendant has chosen to appear to remove the State Court Action to this Court.

          5.    Because Defendant was never properly served with process in this matter, the

thirty-day period to remove to federal court has not begun. As a result, this Notice of Removal is

timely under the provisions of 28 U.S.C. § 1446(b).

                                       II.
                     JURISDICTION AND GROUNDS FOR REMOVAL

          6.    Under 28 U.S.C. § 1441(a), “any civil action brought in a State court of which the

district courts of the United States have original jurisdiction, may be removed by the defendant…

to the district court of the United States for the district and division embracing the place where

such action is pending.” 28 U.S.C. § 1441(a).


DEFENDANT’S NOTICE OF FEDERAL COURT REMOVAL                                                  PAGE 2
              Case 3:20-cv-00098 Document 1 Filed 04/09/20 Page 3 of 6




        7.      The State Court Action is a civil action over which this Court has original

jurisdiction under the provisions of 28 U.S.C. §1332 and is one which may be removed to this

Court by Defendant pursuant to the provisions of 28 U.S.C. §1441(a), because there is complete

diversity between the parties and Plaintiff claims damages in excess of $75,000, exclusive of

interest and costs. The domicile of a corporation is determined by the place of incorporation and

location of its principal place of business. See 28 U.S.C. § 1332 (“[A] corporation shall be deemed

to be a citizen of every State and foreign state by which it has been incorporated and of the State

or foreign state where is has its principal place of business. . . .”).

        8.      As pled in Plaintiff’s Original Petition, Defendant is a Kansas corporation. See

Plaintiff’s Petition, ¶ 3. Indel Food Products Inc. is a Texas corporation with its principal place of

business in El Paso, Texas. See Id at ¶ 2. Additionally, Plaintiff’s claims allege Defendant failed

to perform on an $80,000 contract. Id at ¶¶ 6-12. Therefore, complete diversity exists between

Plaintiff and Defendant, and the amount of alleged damages well exceeds $75,000.

        9.      Accordingly, this honorable Court has subject matter jurisdiction pursuant to 28

U.S.C. § 1332. As such, Defendant respectfully requests removal of Plaintiff’s suit to this Court

pursuant to 28 U.S.C. § 1441(b).

                                                 III.
                                                VENUE

        10.     Venue is proper in this Court pursuant to 28 U.S.C. §§ 1441(a), this Court has venue

because this district and division embraces the place where the state action was pending.

                                      IV.
                        REMOVAL PROCEDURAL REQUIREMENTS

        11.     Below please find all the documents that Defendant pulled from the El Paso County

Court Records regarding the State Court Action:



DEFENDANT’S NOTICE OF FEDERAL COURT REMOVAL                                                   PAGE 3
                Case 3:20-cv-00098 Document 1 Filed 04/09/20 Page 4 of 6




                        Exhibit A:      Original Petition and Request for Disclosure;

                        Exhibit B:      Citation dated February 26, 2020 to Dodson International
                                        Parts, Inc., ATTN: Robert L. Dodson;

                        Exhibit C:      Certified Mail Return Receipt dated March 9, 2020, signed
                                        by Erica Haydon;

                        Exhibit D:      UPS/FedEx envelope indicating date of delivery from
                                        building landlord to Defendant; and

                        Exhibit E:      Defendant’s Original Answer

                        Exhibit F:      Docket sheet from the 327th Judicial District Court

                        Exhibit G:      Notice of Removal – State Court

        12.      Since Defendant was never served with the State Court Action and has known of

the State Court Action for less than thirty (30) days, the Notice of Removal is timely under the

provisions of 28 U.S.C. § 1446(b).

        13.      Written notice of the filing of this Notice of Removal will be provided to Plaintiff,

together with a copy of the Notice of Removal and supporting papers. Pursuant to 28 U.S.C. §

1446(d), the same has been or will be filed with the 327th District Court, El Paso County, Texas,

in the State Court Action. Exhibit H – Notice of Removal. Under Local Rule 3(a), Defendant has

also provided the:

                        Exhibit H:      Civil Cover Sheet; and

                        Exhibit I:      Supplemental Civil Cover Sheet.

        14.      Defendant submits this Notice of Removal subject to and without waiver of any of

its claims, defenses, rights, or remedies in this action, all of which are expressly reserved, and

without admitting any of Plaintiff’s claims or that they are entitled to any damages or other relief

in this case.




DEFENDANT’S NOTICE OF FEDERAL COURT REMOVAL                                                   PAGE 4
             Case 3:20-cv-00098 Document 1 Filed 04/09/20 Page 5 of 6




                                            V.
                                       JURY DEMAND

       15.    Defendant hereby requests a jury on all claims and causes of action.

                                            VI.
                                        CONCLUSION

       16.    Under Federal Law, Defendant Dodson International Parts, Inc. removes this action

from the 327th District Court of El Paso County, Texas to this Court.

                                            Respectfully submitted,

                                            /s/ Kristin Newman
                                            Geffrey W. Anderson
                                            State Bar No. 00786980
                                            ganderson@andersonriddle.com
                                            Kristin Newman
                                            State Bar No. 24102279
                                            knewman@andersonriddle.com
                                            ANDERSON & RIDDLE, L.L.P.
                                            1604 8th Avenue
                                            Fort Worth, Texas 76104
                                            O: (817) 334-0059 / F: (817) 334-0425

                                            COUNSEL FOR DEFENDANT DODSON
                                            INTERNATIONAL PARTS, INC.




DEFENDANT’S NOTICE OF FEDERAL COURT REMOVAL                                            PAGE 5
             Case 3:20-cv-00098 Document 1 Filed 04/09/20 Page 6 of 6




                                CERTIFICATE OF SERVICE

       I hereby certify that, on April 9, 2020, a true and correct copy of the foregoing Notice of
Filing Notice of Removal was served upon all counsel or parties of record via e-mail and U.S.
Mail, as follows:


Via Email
Brock Benjamin
Benjamin Law Firm
1600 Kansas
El Paso, Texas 79902
Tel: (915) 412-5858
Fax: (915) 503-2224
Tex. Bar No. 24048167
Email: brock@brockmorganbenjamin.com
ATTORNEY FOR PLAINTIFF


                                                    /s/ Kristin Newman




DEFENDANT’S NOTICE OF FEDERAL COURT REMOVAL                                               PAGE 6
